Citation Nr: 0720275	
Decision Date: 07/06/07    Archive Date: 07/18/07	

DOCKET NO.  05-18 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for arthritis of both 
knees.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from June 1969 to 
February 1972.  The veteran's amended DD Form 215 indicates 
that he received the Purple Heart Medal, among others, for 
service in the Republic of Vietnam.  His occupational 
specialty was cook.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  The case is now ready for 
appellate review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.

2.  Although the veteran did receive multiple fragment wounds 
of both legs from the ricochet fragments of rifle bullets, a 
preponderance of the clinical evidence on file does not 
reveal that arthritis of the knees was caused or has in any 
way been aggravated by these shell fragment wounds during 
service.



CONCLUSION OF LAW

Arthritis of both knees was not incurred or aggravated in 
service, and is not shown to be caused or aggravated by other 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137, 1154, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

The veteran was provided formal VCAA notice in February 2004, 
prior to the issuance of the initial adverse rating decision 
now on appeal from August 2004.  This notice informed him of 
the evidence necessary to substantiate his claim, the 
evidence he was responsible to submit, the evidence VA would 
collect on his behalf, and advised he submit any relevant 
evidence in his possession.  The service medical records were 
already on file as were certain more recent VA treatment 
records.  The veteran was provided VA examinations which are 
adequate for rating purposes, and the examinations included 
clinical opinions consistent with VCAA at 38 U.S.C.A. 
§ 5103A(d).  All known available relevant evidence has been 
collected for review.  The veteran does not contend, nor does 
the evidence on file suggest that there remains any 
additional relevant evidence which has not been collected.  
VCAA is satisfied.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
arthritis, which are shown to have become manifest to a 
compensable degree within one year from the date of service 
separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Disability which is due to or proximately caused by other 
service-connected disabilities shall also be service 
connected.  This is called secondary service connection.  
38 C.F.R. § 3.310.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that when a nonservice-connected 
disability is aggravated due to or the result of another 
service-connected disability, a veteran shall be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to such 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In the case of any veteran who engaged in combat with the 
enemy during a period of war, VA shall accept a sufficient 
proof of service connection of any disease or injury 
satisfactory lay or other evidence of service incurrence or 
aggravation if consistent with the circumstances, conditions, 
or hardships of such service, not withstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, resolving any reasonable doubt in the 
veteran's favor.  38 U.S.C.A. § 1154(b).  

Analysis:  The service medical records, which do not appear 
to be incomplete, indicate that in April 1971, the veteran 
received multiple fragment wounds to both legs when AK-47 
rounds ricochetted off a helicopter.  The wounds were cleaned 
with pHisoHex and water, and one particular wound on the left 
leg was probed without success.  The veteran was hospitalized 
for some six days with routine dressing changes and was 
thereafter released to duty.  At the time of service 
separation some months later in December 1971, the lower 
extremities were noted to be normal and there were no 
complaints or findings recorded upon examination with respect 
to the shell fragment wounds.  In completing the medical 
history for service separation, the veteran indicated that he 
did not have cramps in his legs, arthritis or rheumatism, 
bone joint or other deformity, lameness, or a trick or locked 
knee.  Following service separation, there is no objective 
clinical evidence indicating that the veteran sought or 
required any form of treatment for his resolved shell 
fragment wounds for many years.  The veteran filed his 
initial claim for VA disability compensation in September 
1998 for shell fragment wounds of both lower extremities.

In July 1999, he was provided a VA examination.  X-ray 
studies at the time noted the existence of multiple small 
metallic fragments overlying the left and right tibia and 
fibula and right and left thighs.  Two views of the knees 
bilaterally showed normal medial and lateral compartment 
spaces with no effusion and no significant degenerative 
change.  The VA doctor noted that the veteran had multiple 
minor scars and had had fragments extruding from these wounds 
for years after service, up until approximately five years 
prior to examination.  It was also recorded that the veteran 
had started to complain of knee discomfort "over the last few 
years."  Physical examination revealed that all scarring from 
the shell fragment wounds were barely visible over the thighs 
and calves bilaterally, and that they were well healed, 
nondeforming, and nontender.  The veteran had bilateral knee 
range of motion from 0 to 130 degrees (of a possible 140 
degrees).  There was no tenderness or instability, although 
there was some cracking (crepitation).  Gait was normal.  
This physician wrote that it was unlikely that the veteran's 
complaints regarding his knees were related to his shrapnel 
injuries.  

VA outpatient treatment records following this examination 
show routine care and treatment for a variety of problems, 
and it is several times noted that the veteran's 
musculoskeletal system has full range of motion and full 
muscle strength without atrophy or tremor, and that he 
ambulated without difficulty.

In July 2004, the veteran was provided another VA 
examination.  His claims folder was available and reviewed by 
the physician.  The veteran reported that his shrapnel 
injuries were cleaned out during service and that he did not 
require surgery, casting, or physical therapy.  He reported 
bilateral knee pain for approximately 10 years.  He had never 
had injections or surgery for either knee, and had been 
prescribed pain medication.  He did not use any orthotics or 
assistive device to walk.  Upon physical examination, the 
veteran ambulated without difficulty with no assistive 
devices, and no difficulty arising from sitting.  There was 
no medial or lateral joint line tenderness to palpation of 
either knee, nor was there any swelling of either knee.  
Range of motion was full from 0 to 140 degrees without pain.  
There was similarly no observable fatigability, weakness or 
lack of endurance.  He had 5/5 quad strength and could resist 
extension repetitively without noted fatigue or lack of 
endurance.  There was negative anterior and posterior drawer 
testing, and negative Lachman's and McMurray's.  There was a 
positive patellar grind on the right knee, but negative 
patellar apprehension test.  Both quadriceps were 42 
centimeters in circumference.  Leg lengths were also measured 
and equal at 92 centimeters.  X-rays were obtained and there 
was evidence of metallic shrapnel in the soft tissue of the 
right leg but no evidence of shrapnel in either the left or 
right intra-articular knee joint.  X-rays confirmed some mild 
degenerative changes with slight medial joint space narrowing 
which the physician stated was "pretty symmetric and would 
not be unusual for a patient his age."  The assessment was 
mild bilateral knee arthritis.  It was this doctor's opinion 
that the veteran had a normal clinical examination of his 
knees.  X-ray findings of mild arthritis were not out of the 
ordinary for his age.  There was no adequate pathology to 
support "his knee condition."  It was this physician's 
opinion that the veteran's mild knee arthritis was unlikely 
related to his service injuries.

A preponderance of the evidence on file is against the 
veteran's claim for arthritis of both knees.  The original 
service medical records do not indicate that the initial 
ricochetting bullet fragment wounds resulted in any injury to 
either of the veteran's knees.  There were multiple metallic 
fragment wounds to both legs which were cleaned and debrided, 
but which did not apparently involve any type of 
through-and-through or deep penetration.  The veteran was 
treated for six days and released to full duty, and there was 
no indication of any residual disability at the time of 
service separation later the same year the veteran was 
wounded.

The veteran's knees were twice examined by VA physicians in 
1999 and 2004, and on each occasion there was essentially 
full range of painless motion, without instability or other 
identifiable pathology.  No significant degenerative changes 
were noted by X-ray study in 1999, and by 2004 X-rays were 
interpreted as revealing mild degenerative changes with 
slight medial joint space narrowing.  Although several 
retained metallic objects were noted in the soft tissue in 
the area of the right knee, there were none affecting the 
left knee, and no retained foreign bodies have ever been 
identified as affecting the compartment of the either knee 
joint itself.  In both 1999 and 2004, two separate VA 
physicians reviewed the evidence and conducted an examination 
and concluded that the veteran's current knee symptoms were 
likely not related to service, or to the veteran's multiple 
shell fragment wounds during service.  The veteran has not 
produced any competent clinical evidence or opinion to the 
contrary.

The Board notes that, consistent with the veteran's initial 
claim filed in September 1998 for shell fragment wounds of 
both legs, he was previously granted service connection for 
the residuals of shell fragment wounds of both the right and 
left calves and right and left thighs, all with retained 
foreign bodies, each with separate 10 percent evaluations.  
These evaluations adequately compensate the veteran for any 
additional small fragments in the soft tissue in the area of 
the knee (but not affecting the knee joint itself).  

There is simply no competent evidence indicating that the 
veteran's wounds during service caused or in any way 
aggravated the veteran's mild degenerative changes of both 
knees, which the most recent VA examiner stated was not out 
of the ordinary for an individual of the veteran's age (53).  
The most recent examination report also notably records that 
the veteran had been employed after service for 40 years as a 
cook with 7 to 8-hour shifts, and that standing and doing 
this job had aggravated his knee symptoms.  The most recent 
VA examination further stated that in his opinion, the 
veteran's knees had essentially a normal clinical 
examination, excepting mild degenerative changes not out of 
the ordinary for someone of the veteran's age.  The Board 
considered the provisions of 38 U.S.C.A. § 1154(b), but there 
is no evidence or argument that any service medical records 
are missing, there is not satisfactory lay or other evidence 
showing a causal connection between service connected shell 
fragment wounds and mild arthritis of the knees, and a 
preponderance of the objective evidence on file is against 
the claim.






ORDER

Entitlement to service connection for arthritis of both knees 
is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


